OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05685 Ultimus Managers Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:May 31, 2013 Date of reporting period: November 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. APEXcm Small/Mid Cap Growth Fund Semi-Annual Report November 30, 2012 (Unaudited) Investment Adviser Administrator Apex Capital Management, Inc. Ultimus Fund Solutions, LLC 8163 Old Yankee Street, Suite E P.O. Box 46707 Dayton, Ohio 45458 Cincinnati, Ohio 45246-0707 www.apexcm.com 1-888-575-4800 APEXcm SMALL/MID CAP GROWTH FUND LETTER TO SHAREHOLDERS November 30, 2012 Dear Fellow APEX Fund Shareholder, I want to welcome you to the first Semi-Annual Report for the APEXcm Small/Mid Cap Growth Fund (the “Fund”).I am excited about the launch of our small/mid cap (SMID) style and the opportunity to share our story through this Institutional Class mutual fund.We are certainly off to a good start with the Fund’s since inception (June 29, 2012) return of 9.50% (not annualized) comparing favorably to the return of the Russell 2500 Growth Index (our benchmark) for the same period of 5.05% (not annualized).While this is an exciting start, the timing may not always be as favorable and it is important to understand our approach and how we believe we provide value to our entrusted shareholders. APEX PHILOSOPHY We believe that the best way to provide value added returns is to identify companies, through our research driven process, that exhibit certain favorable fundamental advantages and benefit from secular growth trends.This philosophy allows us to position the portfolio in high conviction areas of longer term sustainable growth.Embedded in our portfolio construction is the recognition of companies at different stages of their growth cycle which we designate as “stable” and “emerging” growth stocks. We believe combining these more stable core earnings companies with high growth companies of strategic importance provides a more stable and consistent approach, while still allowing the opportunity to drive outperformance versus our benchmark and peers over time.Also, the SMID style provides the opportunity to invest in higher growth companies and capture a longer period of growth as these companies mature. INVESTMENT ENVIRONMENT The five-month period covered by this letter represented an investment environment ranging from fear driven risk off market declines to cautiously optimistic low quality rallies.Macro concerns continued around Europe’s debt crisis, a slowing China, an election and the pending fiscal cliff.In this volatile environment, we are certainly aware of the macro headwinds, but we seek to build a portfolio of opportunities that are better positioned for longer term secular growth that over a period of time should be able to “more than hold their own” against the macro noise.Although overall economic growth remains lackluster, several positive items are generating interest in the U.S.The housing market is showing improvement as the excess of new homes from 2008 has now been worked off.This gradual improvement will have a direct impact on construction jobs but even a broader multiplier effect on consumer durable products throughout the economy.Energy independence is stimulating the economy in many direct ways, from lower gasoline prices to a manufacturing resurgence due to the cost efficiencies provided by lower natural gas prices. Of course this has been positive for automobile manufacturers as well, as consumers and corporate fleets have shown a strong appetite to replace their aging vehicles. PERFORMANCE DISCUSSION This initial period from June 29th to November 30, 2012 provides insight into the Apex process and the stock opportunities we seek to identify.Your Fund outperformed the Russell 2500 Growth Index for the 1 aforementioned period by 4.45%.In this volatile environment, almost all of the excess performance came from stock selection.Our stock selection contributed positively in every sector except Industrials(-.02%).Stock selection was very strong within Consumer Discretionary and Information Technology sectors combined adding approximately 2.30% excess return. We believe that companies that are positioned in the secular growth areas have the best opportunities to outperform the overall marketplace. Quality examples are provided by our top four contributors during this period.We see a significant paradigm shift within the Information Technology sector as companies utilize cloud computing to provide data storage and access and enhance their business by utilizing this data for business intelligence and analytics.Our top two performers for this period, Rackspace (+58%) and SolarWinds (+28%), provide important strategic assets in supporting cloud initiatives.Expedia (+32%) is a beneficiary of e-commerce as well as the push into mobile commerce throughout the world.And lastly in the area of genomics, Illumina (+33%), a key company in gene-sequencing technology, provided excellent excess return in the Health Care sector as the company entertains an offer from Roche.We had several stocks that underperformed during this period. Top five negative contributors were Coinstar (-31%), TIBCO (-16%), Informatica (-37%), Dolby (-19%) and Towers Watson (-11%). OUTLOOK Looking forward, the market continues to face a number of challenges. The export oriented Chinese economy has been showing decelerating growth rates from strong double digits to around 4%. Europe has been the primary reason for the slowdown. Other concerns include the potential slowdown in earnings and the potential fiscal cliff. On the fiscal cliff front, we believe when faced with a dire scenario, even bitter political rivals will not go over the cliff. Other than the monetary actions from the Federal Reserve and European Central Bank, economic activity has been decelerating the last couple of quarters.Given a higher degree of uncertainty and the continued headwinds in the market, we believe our overall portfolio strategy of stability and growth in the portfolio, with increased emphasis on stability, will perform well. I am confident in our philosophy executed by our investment professionals, each of which has in excess of 20 years industry experience.We thank you for your confidence in the APEXcm Small/Mid Cap Growth Fund. Sincerely, Nitin N. Kumbhani President and Chief Investment Officer Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance data current to the most recent month end are available by calling 1-888-575-4800. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. 2 To obtain a copy of the Fund’s prospectus please visit our website at www.apexcmfund.com or call 1-888-575-4800 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The APEXcm Small/Mid Cap Growth Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the adviser’s current opinions and views of the financial markets. Although the adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The securities held by the Fund that are discussed in the Letter to Shareholders were held during the period covered by this Report. They do not comprise the entire investment portfolio of the Fund, may be sold at any time and may no longer be held by the Fund. The opinions of the Fund’s adviser with respect to those securities may change at any time. 3 APEXcm SMALL/MID CAP GROWTH FUND PORTFOLIO INFORMATION November 30, 2012 (Unaudited) Top 10 Equity Holdings Security Description % of Net Assets Expedia, Inc. 3.0% PetSmart, Inc. 2.5% Illumina, Inc. 2.4% IAC/InterActiveCorp 2.3% Signet Jewelers Ltd. 2.3% Hertz Global Holdings, Inc. 2.1% Rackspace Hosting, Inc. 2.0% Alliance Data Systems Corp. 2.0% TIBCO Software, Inc. 2.0% SolarWinds, Inc. 1.9% 4 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS November 30, 2012 (Unaudited) COMMON STOCKS - 95.3% Shares Value Consumer Discretionary - 28.7% Auto Components - 1.8% Autoliv, Inc. $ Distributors - 0.8% LKQ Corp. * Diversified Consumer Services - 1.5% Coinstar, Inc. * Hotels, Restaurants & Leisure - 3.9% Panera Bread Co. * Penn National Gaming, Inc. * Wyndham Worldwide Corp. Household Durables - 1.9% Jarden Corp. Internet & Catalog Retail - 3.0% Expedia, Inc. Leisure Equipment & Products - 1.8% Polaris Industries, Inc. Multiline Retail - 1.2% Dillard's, Inc. Specialty Retail - 11.6% AutoNation, Inc. * DSW, Inc. PetSmart, Inc. Sally Beauty Holdings, Inc. * Signet Jewelers Ltd. Tractor Supply Co. Ulta Salon, Cosmetics & Fragrance, Inc. Williams Sonoma, Inc. Textiles, Apparel & Luxury Goods - 1.2% PVH Corp. Energy - 3.2% Energy Equipment & Services - 1.2% Helmerich & Payne, Inc. Oil, Gas & Consumable Fuels - 2.0% SandRidge Energy, Inc. * Western Refining, Inc. 5 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.3% (Continued) Shares Value Financials - 6.4% Capital Markets - 2.0% Affiliated Managers Group, Inc. * $ Janus Capital Group, Inc. Commercial Banks - 1.3% Cullen/Frost Bankers, Inc. Insurance - 1.3% XL Group plc Real Estate Management & Development - 1.8% CBRE Group, Inc. * Health Care - 10.8% Biotechnology - 2.8% Genomic Health, Inc. * Incyte Corp. * Myriad Genetics, Inc. * Onyx Pharmaceuticals, Inc. * United Therapeutics Corp. * Health Care Equipment & Supplies - 1.5% Volcano Corp. * Health Care Providers & Services - 2.4% Hanger, Inc. * Select Medical Holdings Corp. * Universal Health Services, Inc. Life Sciences Tools & Services - 4.1% Illumina, Inc. * PAREXEL International Corp. * Industrials - 12.8% Commercial Services & Supplies - 1.3% Iron Mountain, Inc. Electrical Equipment - 0.7% EnerSys, Inc. * Machinery - 4.3% Nordson Corp. Valmont Industries, Inc. Wabtec Corp. Professional Services - 2.5% Robert Half International, Inc. Towers Watson & Co. Road & Rail - 2.1% Hertz Global Holdings, Inc. * Trading Companies & Distributors - 1.9% United Rentals, Inc. * 6 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.3% (Continued) Shares Value Information Technology - 28.7% Communications Equipment - 0.7% Ixia * $ Electronic Equipment, Instruments & Components - 3.8% Dolby Laboratories, Inc. * FEI Co. Jabil Circuit, Inc. Internet Software & Services - 8.2% Akamai Technologies, Inc. * Dice Holdings, Inc. * IAC/InterActiveCorp MercadoLibre, Inc. Rackspace Hosting, Inc. * IT Services - 9.4% Alliance Data Systems Corp. * Cardtronics, Inc. * FleetCor Technologies, Inc. * Gartner, Inc. - Class A * Heartland Payment Systems, Inc. Lender Processing Services, Inc. Total System Services, Inc. Semiconductors & Semiconductor Equipment - 2.2% Entegris, Inc. * NXP Semiconductors N.V. * Software - 4.4% Informatica Corp. * SolarWinds, Inc. * TIBCO Software, Inc. * Materials - 4.7% Chemicals - 1.2% Albemarle Corp. Construction Materials - 1.3% Eagle Materials, Inc. Containers & Packaging - 1.6% Silgan Holdings, Inc. Paper & Forest Products - 0.6% KapStone Paper & Packaging Corp. * Total Common Stocks (Cost $2,931,635) $ 7 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 4.5% Shares Value Fidelity Institutional Money Market Portfolio, 0.14% (a) (Cost $140,650) $ Total Investments at Value — 99.8% (Cost $3,072,285) $ Other Assets in Excess of Liabilities — 0.2% Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of November 30, 2012. See accompanying notes to financial statements. 8 APEXcm SMALL/MID CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES November 30, 2012 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Cash 5 Dividends receivable Receivable from Adviser (Note 4) Other assets Total assets LIABILITIES Payable to administrator (Note 4) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment income Accumulated net realized gains from security transactions 9 Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 9 APEXcm SMALL/MID CAP GROWTH FUND STATEMENT OF OPERATIONS For the Period Ended November 30, 2012 (a) (Unaudited) INVESTMENT INCOME Dividend income $ EXPENSES Organization expenses (Note 2) Fund accounting fees (Note 4) Administration fees (Note 4) Custody and bank service fees Professional fees Transfer agent fees (Note 4) Compliance fees (Note 4) Investment advisory fees (Note 4) Postage and supplies Registration and filing fees Trustees' fees and expenses (Note 4) Insurance expense Other expenses Total expenses Less fee reductions and expense reimbursements by the Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions 9 Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ (a) Represents the period from the commencement of operations (June 29, 2012) through November 30, 2012. See accompanying notes to financial statements. 10 APEXcm SMALL/MID CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended November 30, 2012 (a) (Unaudited) FROM OPERATIONS Net investment income $ Net realized gains from security transactions 9 Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations CAPITAL SHARE TRANSACTIONS Proceeds from shares sold TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ ACCUMULATED NET INVESTMENT INCOME $ CAPITAL SHARE ACTIVITY Shares sold Increase in shares outstanding Shares outstanding at beginning of period Shares outstanding at end of period (a) Represents the period from the commencement of operations (June 29, 2012) through November 30, 2012. See accompanying notes to financial statements. 11 APEXcm SMALL/MID CAP GROWTH FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period Period Ended November 30, 2012 (a) (Unaudited) Net asset value at beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ Total return (b) 9.50% (c) Net assets at end of period $ Ratios/supplementary data: Ratio of total expenses to average net assets 15.78% (e) Ratio of net expenses to average net assets (d) 1.05% (e) Ratio of net investment income to average net assets (d) 1.33% (e) Portfolio turnover rate 5% (c) (a) Represents the period from the commencement of operations (June 29, 2012) through November 30, 2012. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered.The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. (c) Not annualized. (d) Ratio was determined after advisory fee reductions and expense reimbursements (Note 4). (e) Annualized. See accompanying notes to financial statements. 12 APEXcm SMALL/MID CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS November 30, 2012 (Unaudited) 1.Organization APEXcm Small/Mid Cap Growth Fund (the “Fund”) is a diversified series of Ultimus Managers Trust (the “Trust”), an open-end investment company established as an Ohio business trust under a Declaration of Trust dated February 28, 2012.Other series of the Trust are not incorporated in this report.The Fund commenced operations on June 29, 2012. The investment objective of the Fund is long-term capital growth. 2.Significant Accounting Policies The following is a summary of the Fund's significant accounting policies.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities valuation – The Fund’s portfolio securities are valued at market value as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (normally 4:00 p.m. Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sales prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day.NASDAQ listed securities are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise at the most recently quoted bid price.In the event that market quotations are not readily available or are considered unreliable due to market or other events, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Trust and will be classified as Level 2 or 3 (see below) within the fair value hierarchy, depending on the inputs used.Factors determining portfolio investments subject to fair value determination include, but are not limited to, the following: the spread between bid and asked prices is substantial; infrequency of sales; thinness of market; the size of reported trades; a temporary lapse in the provision of prices by any reliable pricing source; and actions of the securities or futures markets, such as the suspension or limitation of trading.Securities with remaining maturities of 60 days or less are valued at amortized cost value, absent unusual circumstances. GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurement. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: •Level 1 – quoted prices in active markets for identical securities •Level 2 – other significant observable inputs •Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. 13 APEXcm SMALL\MID CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) The following is a summary of the inputs used to value the Fund’s investments as of November 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ $
